Citation Nr: 1307411	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-38 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2009.


FINDINGS OF FACT

1.  The appellant served in Southwest Asia during the Persian Gulf War.

2.  The appellant has been diagnosed as having obstructive sleep apnea, which is a diagnosed disease with a known etiology.  

3.  Sleep apnea was first shown many years after service, and is not related to any events therein.  


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in July 2009, prior to the initial adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was advised of various types of lay, medical, and employment evidence that could substantiate the various elements of his service connection claim.  He was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, the VCAA notice requirements have been satisfied.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  All identified VA and private records have been obtained.  A VA examination was provided in August 2010, which described the disability and explained the conclusions in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  He has not identified any other potential sources of relevant information or evidence.  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection - Sleep Apnea

Factual Background

As noted above, the Veteran served on active duty from December 1975 to September 1996.  He was deployed to Southwest Asia from November 1993 to May 1994.  

Service treatment records do not show sleep apnea during service.  They do show that he was treated on many occasions over his 20 years of active duty for conditions such as upper respiratory infections and bronchitis.  Most of these episodes occurred prior to his deployment to Southwest Asia, including a hospitalization for bronchitis in October 1979.  Several of the bronchitis episodes were accompanied by a notation that he was a smoker.  

An occupational health examination in July 1983 noted that the Veteran engaged in structural repair of aircraft, which involved exposure to fiberglass dust, spray paints, methyl ethyl ketone solvent, and polyester and epoxy resins.  The exposure controls were noted to be rubber gloves and apron for the solvents and resins, dust respirator for fiberglass dust, and respirator for spray painting with chromates.  An occupational health history in April 1984 noted that the Veteran smoked 1 to 2 packs of cigarettes a day and had smoked for 9 years.  Pulmonary function tests in April 1984 revealed spirometry findings which exceeded the predicted values.  A periodic examination in June 1984 noted that pulmonary function tests had been normal.  

In March 1996, the Veteran had bronchopneumonia, which had resolved by the time he was seen for follow-up several days later.  The retirement examination in May 1996 noted that the Veteran was 9 pounds overweight at 220 pounds.  Chest X-ray was normal.  In June 1996, the Veteran stated that he was exposed to petrochemical smoke in December 1993 in Saudi Arabia; he had no current symptoms.  

After service, on a VA examination in November 1996, it was noted that the Veteran was active and not overweight.  He had developed bronchitis in March or April of 1996, and had been diagnosed with bronchopneumonia and treated with antibiotics with subsequent resolution of his symptoms.  He noted frequent episodes of upper respiratory infection, with chills, low-grade fever and occasional cough, which occurred every few months.  He was a smoker.  In addition, his work had involved exposure to fiberglass and petroleum products.  Currently he was working as an insulation contractor.  Pulmonary function tests were normal, and chest X-ray revealed no evidence of active pulmonary disease.  The pertinent diagnosis was history of bronchitis with intermittent upper respiratory infection, undoubtedly in part related to his continuing tobacco abuse.  

In an August 2004 VA mental health clinic intake note, the Veteran reported feeling depressed for the past 1.5 years.  He reported having gained 40 pounds in the past year; he said that he would awaken at 2 a.m. and eat.  He said that he could get to sleep, but awakened at 2 am, and had dreams of death.  He often felt fatigued.  He was evaluated by psychiatry service, which noted that he was in the midst of a divorce, and was currently living with his girlfriend.  He stated that he went to bed around 10 p.m., then awoke around 3 a.m., and would lie there awake, until 6 a.m., when he would arise.  He said this had been an issue for months.  The assessment was that the Veteran had multiple stressors, especially divorce and job-related.  His sleep pattern of early morning awakening in the last few months was consistent with that sometimes seen in depression.  His caffeine intake (7 cups of coffee per day) seemed to be in part due to daytime tiredness.  

He was treated with medication.  In October 2004, he still reported that work was stressful as was his ongoing divorce.  His sleep was still poor, he said that he got 3 hours of sleep per night, and had trouble falling asleep.

A VA mental health clinic note dated in July 2006 noted that the Veteran complained of depressed mood, sleep problems, increased appetite, low energy, fatigue, and problems with family, finances, and job.  At this time, he reported that he slept 7 hours per night.  

In August 2006, he was seen in VA acute care to evaluate hip pain.  In the course of the evaluation, the Veteran reported daytime sleepiness, weight gain, fatigue and snoring, and the physician assessed possible sleep apnea, requested a sleep study, and advised weight loss.  

In September 2006 a nocturnal polysomnography (PSG) was obtained.  The Veteran weighted 299 pounds, with a BMI of 39.4, and gave a history of snoring, witnessed apnea, choking or gasping during sleep and daytime sleepiness, along with a 23 pound weight gain over the past 6 months.  On intake questionnaire, he reported very loud snoring occurring almost every night, witnessed pauses during sleep 3-4 times per week, and feeling tired after sleeping and during wake time.  He reported sleeping 4-5 hours per might.  He went to bed at the same time every night, around 10 p.m., but did not awaken at a regular time every day.  He denied problems initiating sleep.  It was noted that the PSG findings supported a diagnosis of obstructive sleep apnea, worse during supine sleep.  Recommendations included a CPAP trial, weight loss, and avoidance of sleeping supine.  A nocturnal PSG using a CPAP was performed in December 2006.  

In November 2009, the Veteran was seen for a sleep clinic consult.  He reported that he was sleepy all the time.  He said his job was sedentary and he tended to fall asleep while working.  He said that he used to wake up in the middle of the night because of breathing pauses, choking episodes, gasping for air, at times even with palpitations, and headaches.  He said he had been snoring for about 20 years, and that he was now having breathing pauses at night, and was awakened multiple times by his wife.  He believed that he had been getting about 5 hours of sleep before the CPAP and while it initially improved with the CPAP, he felt he had gone back to his baseline pre-CPAP sleep time.  He felt claustrophobic using the CPAP.  He had quit smoking 4 years earlier, but had gained 100 pounds in the last 5 years.  The assessment was that he had a 15-year history of snoring and witnessed apneas.  He had undergone sleep study in 2006 and had been recommended to use a CPAP, which he used except when he pulled it off in his sleep, or when he had nightmares which exacerbated his claustrophobic symptoms.  He was now complaining of breakthrough snoring and breathing pauses.  He was to be further evaluated.

On a VA examination in August 2010, the examiner noted that the claims file and the computerized records had been reviewed.  The Veteran had been diagnosed in 2006 with sleep apnea by overnight polysomnogram.  He was in Desert Storm and believed that his snoring problem intensified during that time.  He said he had some snoring prior to entering Southwest Asia, but that the snoring became much worse upon his return.  He said that when he was in the service he weighed about 180 pounds and his current weight was 320 pounds.  He denied a history of asthma, chronic bronchitis, or emphysema.  His symptoms consisted of daytime somnolence and morning headaches.  He had previously smoked one pack per day from the age of 18 to 47.  His chest X-ray in the past year had been normal.  

On examination, he was obese.  The impression was sleep apnea.  The examiner stated that sleep apnea was a diagnosed condition that was not known to be caused by any environmental exposures, per literature review.  There was no evidence of any undiagnosed illness or multisymptom illness.  It was clear from the documented records that he was diagnosed with sleep apnea in 2006 which was 12 years after service.  The examiner stated that many patients and their spouses would report snoring and witnessed apnea but the actual sleep test would be normal, and explained that this was because some of the symptoms were very non-specific.  In addition, the Veteran weighed nearly 150 pounds more now than he did in service, and that was more likely than not the reason he now had sleep apnea.  Therefore, sleep apnea less likely than not began during active duty.  

In an addendum dated later that month, the examiner stated that sleep apnea has a known etiology, specifically "reduced upper airway size due to excess surrounding soft tissue or a highly compliant airway."  Therefore there was no evidence of an undiagnosed illness.  

VA treatment records dated in January 2011 reveal that the Veteran weighed 332 pounds, and was described as morbidly obese, with a BMI of 45.  A list of his weights from February 2006 showed an increase from 276 at that time.  The multiple diagnoses listed included sleep apnea.  

Analysis

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted to a Persian Gulf Veteran for objective indications of chronic disability resulting from an illness or combination of illnesses, provided that such disability became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis, unless there is affirmative evidence that the undiagnosed illness was not incurred during Persian Gulf service, or resulted from the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A qualifying chronic disability may include a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2). 

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, headache, signs or symptoms involving the respiratory system, and/or sleep disturbance, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(b).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

The Veteran contends that he has suffered from symptoms of sleep apnea continuously since service.  He has also submitted statements from his wife and his ex-wife, reporting their observations during the relevant time period.  Sleep apnea, however, is not a chronic disease under 38 C.F.R. § 3.309(a).  Therefore, continuity of symptomatology cannot establish service connection under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, No. 2011-7184, 2013 WL 628429 (Fed. Cir. February 21, 2013), slip op. at 17.  In this recent decision, the Federal Circuit Court stated that "[t]he clear purpose of [38 C.F.R. § 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases."  Id., at 15.  The Federal Circuit Court observed:  "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Id. at 14.  

However, the Board may not categorically reject lay evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Thus, it is still possible to establish service connection based on lay evidence under 38 C.F.R. § 3.303(a), if the evidence is competent, credible, and of sufficient weight.  

The Federal Circuit has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra.  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

However, in such cases, the Board still must weigh that testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  In determining credibility, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995).  A monetary interest may also affect the credibility of a claimant's testimony.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service treatment records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).   

The Veteran contends that he has sleep apnea which began while he was in service.  He attributes it to his duty in the Persian Gulf.  He states that his service treatment records confirm that he was treated numerous times in service for respiratory complaints (colds, bronchitis, strep throat, tonsillitis, chest congestion and cervical lymphadenopathy) with a majority of the issues occurring after he had returned from deployment to Saudi Arabia.  He said that these were connected to his sleep apnea.  The Veteran said that his previously undiagnosed and now formally diagnosed obstructive sleep apnea and its associated symptoms were incurred while on active duty and more likely as not compounded by undiagnosed illness as a result of his Persian Gulf service.  He also believes that sleep apnea was caused by his exposure to burning oil and other toxins in Saudi Arabia.

He said that until he was prompted by his wife to seek medical help, he was unaware that he had such a serious medical condition.  He stated that he did not seek treatment for this medical condition while on active duty as he was unaware that his nighttime sleep and several issues relating to daytime problems may have been related and required medical help.  Based on his complaints in August 2006 at a VA facility, he underwent a nocturnal polysomnography in September 2006 and December 2006, which resulted in a diagnosis of obstructive sleep apnea.  In January 2010, he said he had recently been followed with the sleep clinic at the Madison VAMC, and the doctor informed him that he had had sleep apnea for at least 10 to 15 years.  He said he had suffered with sleep problems during service which continued to the present day.  

In a statement dated in January 2010, the Veteran's ex-wife, who was married to him from 1977 to 2005, said that during their early marriage he was a sound sleeper.  She said that while he was in Saudi Arabia, he was able to call and talk to her several times a week.  She recalled that he told her that an oil refinery within a couple of miles from them had caught fire and burned for several days, and by the time it was put out, the tar and asphalt had melted or burned off the nearby roads, and soot and fumes were in the air.  When he returned, he began snoring on a nightly basis.  He thought he had caught something from the oil refinery plant burning.  He began snoring very loudly every night and then would stop breathing for about 5 to 10 seconds and then would make snorting/choking sound and start breathing again.  This happened many times at night, and so often that she asked him over and over to please see someone about it.  He began to wake up with headaches, and complained that he was still tired.  She said these problems occurred while he was in service, and before he gained weight.  

In a statement dated in August 2009, the Veteran's wife state that she had lived with the Veteran since 2003, and he had throughout this period had problems with snoring, holding his breath for long periods of time, and then gasping for air.  After many sleepless nights, and her crying to him about his sleep pattern, he finally went and was tested and found that he had sleep apnea.  

However, these statements must be considered in light of the fact that the medical records do not confirm that he sought treatment at the urging of his wife; rather, sleep apnea was suspected based on his history of daytime sleepiness, weight gain, fatigue and snoring in August 2006.  Notably, witnessed episodes of apnea were not reported by the Veteran at that time.  Moreover, according to these statements both his current and former wives had been urging him to seek treatment due to his loud snoring, cessation of breathing and gasping ever since he was in service, but he did not mention them on any report during this period of at least 10 years, despite being regularly treated for multiple complaints.  In particular, he did not mention the symptoms in connection with his mental health treatment beginning in 2004, although his sleep problems and daytime sleepiness were among the significant symptoms noted at that time.  

Moreover, when he was seen for his sleep problems in 2004, he said his symptoms had been present for "months."  The Board finds the statements recorded more contemporaneously with the events in question to be more probative and credible than statements made later.  Additionally, statements made for therapeutic purposes, i.e., for the purpose of treatment, are more credible than statements made in connection with a claim for monetary benefits.  It should be noted that the credibility, as used here, is a characteristic of the evidence, and not the same thing as honesty, which is a character trait of the witness.  Here, the Board is not making any inferences as to honesty, as an honest witness may nevertheless be mistaken.  Instead, the Board must assess the credibility of the evidence, i.e., the reliability of the evidence for establishing true, relevant facts.  

The Veteran pointed to a VA sleep clinic record, dated in November 2009, which resulted in an assessment including a 15 year history of snoring and witnessed apnea.  This was based on the Veteran's history of symptoms dating from that time, however, and thus, has no independent probative value.  Here, the Board finds that the history of snoring and witnessed apnea beginning in service is inconsistent with the contemporaneous record, which includes several instances in which the Veteran's failure to report the symptoms seems unlikely.  In particular, on the separation examination in March 1996; in June 2006 when he reported exposure to petrochemicals in Saudi Arabia, but said he did not currently have any symptoms; and on the VA examination in November 1996, when he reported frequent upper respiratory infections, but did not report the snoring and witnessed apnea, which, according to the lay statements, were already disturbing to his wife; these are all occasions on which it seems likely that he would have mentioned at least the apneic episodes, as witnessed by his wife.  Even more persuasive is the failure to mention any such symptoms during his 2004 mental health evaluations and treatment for symptoms which included specifically described problems with sleeping at night and daytime sleepiness.  In contrast, when seen in November 2009, the Veteran reported one of the causes of his sleeping problems as his wife waking him up during the apneic episodes.   

The VA examiner in August 2010 also was given a similar history, but also had access to the claims file and medical records, and concluded that sleep apnea less likely than not began during active duty.  Significantly, she pointed out that often reports of snoring and witnessed apnea were not ultimately confirmed on a sleep test as sleep apnea, which indicates that a reported history of snoring and witnessed apnea may not be sufficient for a diagnosis of sleep apnea, although they would clearly suggest further investigation.  In addition, the examiner found the Veteran's weight gain to be a significant factor in the sleep apnea.    

Given the foregoing, the Board finds the VA August 2010 medical opinion to be more probative concerning onset of sleep apnea than the lay statements from the Veteran and witnesses, and the medical statement based solely on such history, because it is more consistent with the contemporaneous record, and relies on the physician's medical knowledge.  The Veteran does not possess any medical expertise he has identified, nor has he cited to any medical literature in support of his contentions.  

Additionally, the presence of sleep problems as a symptom of an undiagnosed or medically unexplained illness, requires medical expertise to establish.  While the Veteran may describe his symptoms, the complexity of the medical condition and the legal requirements are such that medical expertise is required to establish the cause.  In this regard, the criteria under 38 C.F.R. § 3.317 are presented in the context of their inability to be explained by diagnosed conditions, in view of all relevant findings.  Medical expertise is required to rule out the diagnosed condition, even though it may ultimately be done on the basis of symptoms reported by the veteran.  Similarly, undiagnosed or unexplained illnesses, under 38 C.F.R. § 3.317, must first be medically evaluated to determine that there is no underlying diagnosable condition present.  In this case, the examiner said that sleep apnea is a known diagnosis with a known etiology, specifically "reduced upper airway size due to excess surrounding soft tissue or a highly compliant airway."  Therefore, service connection based on 38 C.F.R. § 3.317 is not warranted.

Finally, the examiner concluded, after reviewing relevant literature, that exposure to environmental toxins was not associated with sleep apnea.  There is no medical or scientific evidence in the claims file to the contrary.  As discussed above, the Board finds that the symptoms of sleep apnea did not develop at the same time as the exposure, or even during the more than two years he remained on active duty after his return from Southwest Asia.  Given the multiple year delay between exposure and symptoms of sleep apnea, his own unsubstantiated belief that there is a connection cannot stand up to the medical expertise.  Thus, the evidence establishes that sleep apnea was not of service onset, or due to or part of an undiagnosed or unexplained illness, or due to environmental exposures during service.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for sleep apnea is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


